DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure
IDS Submitted on 10/14/2020 has been considered by the examiner.


Claim Objection
Independent claim 1, 8 and 15 are objected as the claim recite the limitation “determine a first portion of the one or more target computing devices”, the examiner is not certain whether “a first portion” is a number of device/s within target computing devices or “a first portion” is a data placeholder within a device.
Claim 2-7, 9-14 and 16-20 are objected for their dependency on independent claims.
For the purpose of examination, the examiner is interpreting “a first portion” is a number of device/s within target computing devices. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fabijancic, Toni et al (PGPUB Document No. 20190108223), hereafter referred as to “Fabijancic”, in view of Jilani, Abdul Khader et al (US Patent No.  9910903), hereafter, referred to as “Jilani”.

Regarding Claim 1, Fabijancic teaches A system for automated data lineage and movement detection, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to (Fabijancic, Fig. 10 and para 0100-0102 disclose a computing system comprising of processor, memory, storage devices for performing data movement or migration using machine learning “With reference to FIG. 10, the computing system 1000 includes one or more processing units 1010, 1015 and memory 1020, 1025.…. The processing units 1010, 1015 execute computer-executable instructions.”):
 electronically retrieve a first portion of source data from one or more source computing devices; electronically retrieve a first portion of target data from one or more target computing devices, wherein the first portion of target data comprises the first portion of source data that is transformed (Fabijancic, Fig. 2 and para 0041 disclose source/destination data are being retrieved to infer the data transforming in target device based on comparison  “Data retrieved from the source system for a given aspect of the data model can be compared to data associated with the given aspect of the data model that is written to the destination system. Data manipulation operations can be inferred for transforming the retrieved data into the data that is written to the destination system for the given aspect of the data model.” ) using one or more transformation logic (Fabijancic, para 0041 discloses data transformation logic or manipulation operations are being inferred “Data manipulation operations can be inferred for transforming the retrieved data into the data that is written to the destination system for the given aspect of the data model.”); generate a training dataset based on at least the first portion of source data, the first portion of target data, and the one or more transformation logic (Fabijancic, element 230-240 of Fig. 2 and para 0046 disclose generating “MIGRATION CODE” for training data set to train up the migration models so that they can be used for other data migration “The migration code can comprise executable instructions that, when executed by a processor, migrating at least part of the data stored in the second source computer system to the second destination computer system. ”); 
initiate one or more machine learning algorithms on the training dataset to generate a first set of parameters(Fabijancic, para 0041-0046 disclose Data model is compiled based on parameters learned by training data where parameters can be identifying associations or relationships between source and target entities and which “The mappings to the data model for the source and destination computer systems can then be used to determine associations and relationships between the source data entities and the destination data entities. ”); 
electronically retrieve a second portion of source data from the one or more source computing devices; electronically retrieve a transformed source data, wherein the transformed source data comprises the second portion of source data that has been transformed using the one or more transformation logic (Fabijancic, Fig. 2 and para 0045 disclose learning of retrieving data from the source (any or second portion) and transformation of source data for migration  “The program for migrating data from the source system to the destination system can comprise a series of steps to be performed to retrieve data from the source computer system, to transform the retrieved data, and to store the transformed data in the destination computer system” ); 
generate an unseen dataset based on at least the second portion of source data and the second portion of source data that has been transformed using the one or more transformation logic(Fabijancic, para 0056 discloses generation of migration strategy (for migration code generation) for a new dataset “Migration automation manager 320 is configured to retrieve the captured in correlated data migration information from the migration monitoring system 310 and use it to generate a migration strategy for use in performing a subsequent data migration from another source system to another destination system.”; para 0045 further discloses generation of dataset or migration code or source data transformation “a series of steps to be performed to retrieve data from the source computer system, to transform the retrieved data”); 
predict, using the first set of parameters, the one or more transformation logic used to transform the second portion of source data to the transformed source data(Fabijancic, para 0031 discloses a trained migration model can predict association or correlation between entities/field (parameters); therefore parameters can be used for predicting source data & transformed source data for their relationships  “supervised and/or unsupervised machine learning techniques can be used to predict correlations between data entities and/or data entity fields and aspects of the data model. For example, classification and/or clustering algorithms can be used to predict associations between the data model and data entities and/or data entity fields of the observed computer system 130”); 
Using the broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “an unseen dataset” to mean generation of a new set of migration code.
Fabijancic teaches compiling migration model by machine learning but he does not explicitly teach determine a first portion of the one or more target computing devices based on at least the one or more transformation logic predicted using the first set of parameters; 
and initiate a transmission of the transformed source data to the first portion of the one or more target computing devices. 
However in the same field of endeavor of joining labels for querying Ronen teaches determine a first portion of the one or more target computing devices based on at least the one or more transformation logic predicted using the first set of parameters(Jilani, Fig. 3 and col 11: 2-10 discloses predicting (confidence metric) to identify change/transformation of source data  “The AI engine 70 determines a change to the set 30 of data sources (e.g., addition of a data source to the set 30, removal of an existing data source in the set 30, and/or a schema change of an existing data source in the set 30) (block 152). Based on the determined change, the AI engine 70 attempts to determine DSS updates using a primary AI model (e.g., AI model 71, 72, or 74) (block 154)”; and further in col 11: 12-13 discloses determination of target (“ETL Engine”, “BI Engine” etc.) based on the prediction (confidence metric) “the AI engine 70 sends DSS update instructions to the ETL engine 44 and BI engine 80 based on the determined changes (block 158”); 
and initiate a transmission of the transformed source data to the first portion of the one or more target computing devices (Jilani, Fig. 3 and col 12: 21-21 discloses predicting (confidence metric) to identify change/transformation of source data    “instances having different labels may be joined together to define a query that is useful in obtaining collective data which describes entities of different labels and potentially enables to distinguish therebetween.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the migration model trained by machine learning of Fabijancic into process of determining target device/s using prediction or confidence metric of Jilani to produce an expected result of migrating source data to appropriate target devices. The modification would be obvious because one of ordinary skill in the art would be motivated to transmit source data 

Regarding claim 2, Fabijancic and Jilani teach all the limitations of claim 1 and Jilani further teaches wherein the at least one processing device is further configured to: determine one or more prediction indices associated with the one or more transformation logic predicted using the first set of parameters(Jilani, Fig. 5C and col 15: 34-40 discloses prediction indices (“PROBABILITY VALUE”) to identify change/transformation of source data where the parameter can be the likeliness of type of changes “Referring now to the actual data of FIG. 5C, what is shown is the probability of various DSS updates being performed based on a source change of “input columns.” The highest probability value is selected”); 
compare the one or more prediction indices with a predetermined prediction threshold; determine at least one of the one or more prediction indices that are greater than the predetermined prediction threshold; determine a first subset of the first portion of source data with the at least one of the one or more prediction indices that are greater than the predetermined prediction threshold(Jilani, Fig. 3 and col 11: 9-12 discloses predicting (confidence metric/probability) to identify change/transformation of source data and comparing the prediction or probability with a threshold (element 156-158) “If that attempt is successful and updates are determined using the primary AI model which have a confidence metric above a predefined threshold (a “Yes” to block 156), the AI engine 70 sends DSS update instructions to the ETL engine 44 and BI engine 80 based on the determined changes (block 158)”); 
and automatically initiate the transmission of the first subset of the first portion of source data to the first portion of the one or more target computing devices based on at least determining that the first subset of the first portion of source data with the at least one of the one or more prediction indices that are greater than the predetermined prediction threshold(Jilani, Fig. 3 and col 11: 12-13 disclose if the prediction comparison (confidence metric/probability) is higher than a threshold then transmitting the updates/transformations (element 156-158)  “the AI engine 70 sends DSS update instructions to the ETL engine 44 and BI engine 80 based on the determined changes (block 158” aforementioned transmission of data based on user credentials can be applied to Fabijancic’s disclosed teachings of first subset of the first portion of source data to the first portion of the one or more target computing devices).

Regarding claim 3, Fabijancic and Jilani teach all the limitations of claim 2 and Jilani further teaches wherein the at least one processing device is further configured to: determine at least one of the one or more prediction indices that are lesser than the predetermined prediction threshold (Jilani, Fig. 5C and col 15: 34-40 discloses prediction indices (“PROBABILITY VALUE”) and element 156-160 further discloses prediction/probability less than a threshold); 
determine a second subset of the first portion of source data with the at least one of the one or more prediction indices that are lesser than the predetermined prediction threshold (Jilani, Fig. 3 and element 156-160 further disclose determination of alternate updates (second subset of data) when prediction/probability less than a threshold “if updates are determined but they have a confidence metric that is below the predefined threshold (a “No” to block 156), then the AI engine 70 determines alternate DSS updates using a secondary AI model (the fail-safe AI model 76) (block 160)”); 
and generate a transmission request to initiate the transmission of the second subset of the first portion of the source data to a second subset of the first portion of the one or more target computing devices based on at least determining that at least one of the one or more prediction indices that are lesser than the predetermined prediction threshold (Jilani, Fig. 3 and element 162 disclose sending transmission instruction of alternate updates (second subset of data) when prediction/probability less than a threshold “if updates are determined but they have a confidence metric that is below the predefined threshold (a “No” to block 156), …., and sends corresponding DSS update instructions to the ETL engine 44 and BI engine 80 based on the alternate DSS updates (block 162)” ; aforementioned transmission of data based on user credentials can be applied to Fabijancic’s disclosed teachings of second subset of the first portion of the source data to the second subset of the first portion of the one or more target computing devices).

Regarding claim 4, Fabijancic and Jilani teach all the limitations of claim 3 and Fabijancic further teaches wherein the at least one processing device is further configured to: transmit control signals configured to cause a computing device associated with a user to display the transmission request (Fabijancic, para 0066 discloses an user interface for transmitting migration instructions “the migration automation manager 320 can be configured to receive a request via the user interface 328 to generate a strategy for migrating data from an identified source system two and identify destination system.”); 
electronically receive, via the computing device, an indication authorizing the transmission request (Fabijancic, para 0066 discloses an user interface for transmitting migration instructions and here the examiner interprets “an indication authorizing the transmission request” as user input via user interface for data migration disclosed in para 0066 “the migration automation manager 320 can be configured to receive a request via the user interface 328 to generate a strategy for migrating data from an identified source system two and identify destination system.”); 
and Page 25 of 34 ATTY DKT. NO. 9538US1.014033.3747initiate the transmission of the second subset of the first portion of the source data to the second subset of the first portion of the one or more target computing devices based on at least receiving the indication(Fabijancic, para 0066 discloses an user interface for transmitting migration instructions “the migration automation manager 320 can be configured to receive a request via the user interface 328 to generate a strategy for migrating data from an identified source system two and identify destination system.”; para 0066 further discloses identification of source and target data system and initiate data migration “The migration strategy generator 324 can use the retrieved and analysis information (including the generated data migration model) to generate the proposed sequence of operations for migrating data from the source system to the destination system”). 
 wherein the one or more machine learning algorithms are supervised learning algorithms and unsupervised learning algorithms (Fabijancic, para 0031 disclose that machine learning can be supervised or unsupervised “supervised and/or unsupervised machine learning techniques can be used to predict correlations between data entities and/or data entity fields and aspects of the data model”).

Regarding Claim 8, Fabijancic teaches A computer program product for automated data lineage and movement detection, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus to(Fabijancic, Fig. 10 and para 0100-0102 disclose a computing system comprising of processor, memory, storage devices for performing data movement or migration using machine learning “With reference to FIG. 10, the computing system 1000 includes one or more processing units 1010, 1015 and memory 1020, 1025.…. The processing units 1010, 1015 execute computer-executable instructions.”): 
electronically retrieve a first portion of source data from one or more source computing devices; electronically retrieve a first portion of target data from one or more target computing devices, wherein the first portion of target data comprises the first portion of source data that is transformed (Fabijancic, Fig. 2 and para 0041 disclose source/destination data are being retrieved to infer the data transforming in target device based on comparison  “Data retrieved from the source system for a given aspect of the data model can be compared to data associated with the given aspect of the data model that is written to the destination system. Data manipulation operations can be inferred for transforming the retrieved data into the data that is written to the destination system for the given aspect of the data model.”)
using one or more transformation logic (Fabijancic, para 0041 discloses data transformation logic or manipulation operations are being inferred “Data manipulation operations can be inferred for transforming the retrieved data into the data that is written to the destination system for the given aspect of the data model.”); 
generate a training dataset based on at least the first portion of source data, the first portion of target data, and the one or more transformation logic(Fabijancic, element 230-240 of Fig. 2 and para 0046 disclose generating “MIGRATION CODE” for training data set to train up the migration models so that they can be used for other data migration “The migration code can comprise executable instructions that, when executed by a processor, migrating at least part of the data stored in the second source computer system to the second destination computer system. ”); initiate one or more machine learning algorithms on the training dataset to generate a first set of parameters(Fabijancic, para 0041-0046 disclose Data model is compiled based on parameters learned by training data where parameters can be identifying associations or relationships between source and target entities and which are being used for source and target entity mappings “The mappings to the data model for the source and destination computer systems can then be used to determine associations and relationships between the source data entities and the destination data entities. ”); 
electronically retrieve a second portion of source data from the one or more source computing devices; electronically retrieve a transformed source data, wherein the transformed source data comprises the second portion of source data that has been transformed using the one or more transformation logic(Fabijancic, Fig. 2 and para 0045 disclose learning of retrieving data from the source (any or second portion) and transformation of source data for migration  “The program for migrating data from the source system to the destination system can comprise a series of steps to be performed to retrieve data from the source computer system, to transform the retrieved data, and to store the transformed data in the destination computer system” ); 
generate an unseen dataset based on at least the second portion of source data and the second portion of source data that has been transformed using the one or more transformation logic(Fabijancic, para 0056 discloses generation of migration strategy (for migration code generation) for a new dataset “Migration automation manager 320 is configured to retrieve the captured in correlated data migration information from the migration monitoring system 310 and use it to generate a migration strategy for use in performing a subsequent data migration from another source system to another destination system.”; para 0045 further discloses generation of dataset or migration code or source data transformation “a series of steps to be performed to retrieve data from the source computer system, to transform the retrieved data”) 
predict, using the first set of parameters, the one or more transformation logic used to transform the second portion of source data to the transformed source data(Fabijancic, para 0031 discloses a trained migration model can predict association or correlation between entities/field (parameters); therefore parameters can be used for predicting source data & transformed source data for their relationships  “supervised and/or unsupervised machine learning techniques can be used to predict correlations between data entities and/or data entity fields and aspects of the data model. For example, classification and/or clustering algorithms can be used to predict associations between the data model and data entities and/or data entity fields of the observed computer system 130”); Page 27 of 34 
Using the broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “an unseen dataset” to mean generation of a new set of migration code.
Fabijancic teaches compiling migration model by machine learning but he does not explicitly teach  ATTY DKT. NO. 9538US1.014033.3747determine a first portion of the one or more target computing devices based on at least the one or more transformation logic predicted using the first set of parameters; and initiate a transmission of the transformed source data to the first portion of the one or more target computing devices.
However in the same field of endeavor of joining labels for querying Ronen teaches determine a first portion of the one or more target computing devices based on at least the one or more transformation logic predicted using the first set of parameters (Jilani, Fig. 3 and col 11: 2-10 discloses predicting (confidence metric) to identify change/transformation of source data  “The AI engine 70 determines a change to the set 30 of data sources (e.g., addition of a data source to the set 30, removal of an existing data source in the set 30, and/or a schema change of an existing data source in the set 30) (block 152). Based on the determined change, the AI engine 70 attempts to determine DSS updates using a primary AI model (e.g., AI model 71, 72, or 74) (block 154)”; and further in col 11: 12-13 discloses determination of target (“ETL Engine”, “BI Engine” etc.) based on the prediction (confidence metric) “the AI engine 70 sends DSS update instructions to the ETL engine 44 and BI engine 80 based on the determined changes (block 158”); 
and initiate a transmission of the transformed source data to the first portion of the one or more target computing devices (Jilani, Fig. 3 and col 12: 21-21 discloses predicting (confidence metric) to identify change/transformation of source data    “instances having different labels may be joined together to define a query that is useful in obtaining collective data which describes entities of different labels and potentially enables to distinguish therebetween.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the migration model trained by machine learning of Fabijancic into process of determining target device/s using prediction or confidence metric of Jilani to produce an expected result of migrating source data to appropriate target devices. The modification would be obvious because one of ordinary skill in the art would be motivated to transmit source data during a migration process to identified target devices where transformed source data is being used.

Regarding claim 9, Fabijancic and Jilani teach all the limitations of claim 8 and Jilani further teaches wherein the first apparatus is further configured to: determine one or more prediction indices associated with the one or more transformation logic predicted using the first set of parameters(Jilani, Fig. 5C and col 15: 34-40 discloses prediction indices (“PROBABILITY VALUE”) to identify change/transformation of source data where the parameter can be the likeliness of type of changes “Referring now to the actual data of FIG. 5C, what is shown is the probability of various DSS updates being performed based on a source change of “input columns.” The highest probability value is selected”); 
compare the one or more prediction indices with a predetermined prediction threshold; determine at least one of the one or more prediction indices that are greater than the predetermined prediction threshold; determine a first subset of the first portion of source data with the at least one of the one or more prediction indices that are greater than the predetermined prediction threshold(Jilani, Fig. 3 and col 11: 9-12 discloses predicting (confidence metric/probability) to identify change/transformation of source data and comparing the prediction or probability with a threshold (element 156-158) “If that attempt is successful and updates are determined using the primary AI model which have a confidence metric above a predefined threshold (a “Yes” to block 156), the AI engine 70 sends DSS update instructions to the ETL engine 44 and BI engine 80 based on the determined changes (block 158)”); 
and automatically initiate the transmission of the first subset of the first portion of source data to the first portion of the one or more target computing devices based on at least determining that the first subset of the first portion of source data with the at least one of the one or more prediction indices that are greater than the predetermined prediction threshold(Jilani, Fig. 3 and col 11: 12-13 disclose if the prediction comparison (confidence metric/probability) is higher than a threshold then transmitting the updates/transformations (element 156-158)  “the AI engine 70 sends DSS update instructions to the ETL engine 44 and BI engine 80 based on the determined changes (block 158” ; aforementioned transmission of data based on user credentials can be applied to Fabijancic’s disclosed teachings of first subset of the first portion of source data to the first portion of the one or more target computing devices). 

Regarding claim 10, Fabijancic and Jilani teach all the limitations of claim 9 and Jilani further teaches wherein the first apparatus is further configured to: determine at least one of the one or more prediction indices that are lesser than the predetermined prediction threshold (Jilani, Fig. 5C and col 15: 34-40 discloses prediction indices (“PROBABILITY VALUE”) and element 156-160 further discloses prediction/probability less than a threshold); 
determine a second subset of the first portion of source data with the at least one of the one or more prediction indices that are lesser than the predetermined prediction threshold(Jilani, Fig. 3 and element 156-160 further disclose determination of alternate updates (second subset of data) when prediction/probability less than a threshold “if updates are determined but they have a confidence metric that is below the predefined threshold (a “No” to block 156), then the AI engine 70 determines alternate DSS updates using a secondary AI model (the fail-safe AI model 76) (block 160)”); 
and generate a transmission request to initiate the transmission of the second subset of the first portion of the source data to a second subset of the first portion of the one or more target computing devices based on at least determining that at least one of the one or more prediction indices that are lesser than the predetermined prediction threshold (Jilani, Fig. 3 and element 162 disclose sending transmission instruction of alternate updates (second subset of data) when prediction/probability less than a threshold “if updates are determined but they have a confidence metric that is below the predefined threshold (a “No” to block 156), …., and sends corresponding DSS update instructions to the ETL engine 44 and BI engine 80 based on the alternate DSS updates (block 162)” ; aforementioned transmission of data based on user credentials can be applied to Fabijancic’s disclosed teachings of second subset of the first portion of the source data to the second subset of the first portion of the one or more target computing devices). 

Regarding claim 11, Fabijancic and Jilani teach all the limitations of claim 10 and Fabijancic further teaches wherein the first apparatus is further configured to: transmit control signals configured to cause a computing device associated with a user to display the transmission request(Fabijancic, para 0066 discloses an user interface for transmitting migration instructions “the migration automation manager 320 can be configured to receive a request via the user interface 328 to generate a strategy for migrating data from an identified source system two and identify destination system.”); 
electronically receive, via the computing device, an indication authorizing the transmission request (Fabijancic, para 0066 discloses an user interface for transmitting migration instructions and here the examiner interprets “an indication authorizing the transmission request” as user input via user interface for data migration disclosed in para 0066 “the migration automation manager 320 can be configured to receive a request via the user interface 328 to generate a strategy for migrating data from an identified source system two and identify destination system.”); 
and initiate the transmission of the second subset of the first portion of the source data to the second subset of the first portion of the one or more target computing devices based on at least receiving the indication(Fabijancic, para 0066 discloses an user interface for transmitting migration instructions “the migration automation manager 320 can be configured to receive a request via the user interface 328 to generate a strategy for migrating data from an identified source system two and identify destination system.”; para 0066 further discloses identification of source and target data system and initiate data migration “The migration strategy generator 324 can use the retrieved and analysis information (including the generated data migration model) to generate the proposed sequence of operations for migrating data from the source system to the destination system”).

Regarding claim 14, Fabijancic and Jilani teach all the limitations of claim 8 and Fabijancic further teaches wherein the one or more machine learning algorithms are supervised learning algorithms and unsupervised learning algorithms (Fabijancic, para 0031 disclose that machine learning can be supervised or  “supervised and/or unsupervised machine learning techniques can be used to predict correlations between data entities and/or data entity fields and aspects of the data model”).

Regarding Claim 15, Fabijancic teaches A method for automated data lineage and movement detection, the method comprising: electronically retrieving a first portion of source data from one or more source computing devices; electronically retrieving a first portion of target data from one or more target computing devices, wherein the first portion of target data comprises the first portion of source data that is transformed (Fabijancic, Fig. 2 and para 0041 disclose source/destination data are being retrieved to infer the data transforming in target device based on comparison  “Data retrieved from the source system for a given aspect of the data model can be compared to data associated with the given aspect of the data model that is written to the destination system. Data manipulation operations can be inferred for transforming the retrieved data into the data that is written to the destination system for the given aspect of the data model.” ) using one or more transformation logic (Fabijancic, para 0041 discloses data transformation logic or manipulation operations are being inferred “Data manipulation operations can be inferred for transforming the retrieved data into the data that is written to the destination system for the given aspect of the data model.”); 
generating a training dataset based on at least the first portion of source data, the first portion of target data, and the one or more transformation logic(Fabijancic, element 230-240 of Fig. 2 and para 0046 disclose generating “The migration code can comprise executable instructions that, when executed by a processor, migrating at least part of the data stored in the second source computer system to the second destination computer system. ”); 
initiating one or more machine learning algorithms on the training dataset to generate a first set of parameters(Fabijancic, para 0041-0046 disclose Data model is compiled based on parameters learned by training data where parameters can be identifying associations or relationships between source and target entities and which are being used for source and target entity mappings “The mappings to the data model for the source and destination computer systems can then be used to determine associations and relationships between the source data entities and the destination data entities. ”); 
electronically retrieving a second portion of source data from the one or more source computing devices; electronically retrieving a transformed source data, wherein the transformed source data comprises the second portion of source data that has been transformed using the one or more transformation logic(Fabijancic, Fig. 2 and para 0045 disclose learning of retrieving data from the source (any or second portion) and transformation of source data for migration  “The program for migrating data from the source system to the destination system can comprise a series of steps to be performed to retrieve data from the source computer system, to transform the retrieved data, and to store the transformed data in the destination computer system” ); Page 30 of 34 
ATTY DKT. NO. 9538US1.014033.3747generating an unseen dataset based on at least the second portion of source data and the second portion of source data that has been transformed using the one or more transformation logic(Fabijancic, para 0056 discloses generation of migration strategy (for migration code generation) for a new dataset “Migration automation manager 320 is configured to retrieve the captured in correlated data migration information from the migration monitoring system 310 and use it to generate a migration strategy for use in performing a subsequent data migration from another source system to another destination system.”; para 0045 further discloses generation of dataset or migration code or source data transformation “a series of steps to be performed to retrieve data from the source computer system, to transform the retrieved data”); 
predicting, using the first set of parameters, the one or more transformation logic used to transform the second portion of source data to the transformed source data(Fabijancic, para 0031 discloses a trained migration model can predict association or correlation between entities/field (parameters); therefore parameters can be used for predicting source data & transformed source data for their relationships  “supervised and/or unsupervised machine learning techniques can be used to predict correlations between data entities and/or data entity fields and aspects of the data model. For example, classification and/or clustering algorithms can be used to predict associations between the data model and data entities and/or data entity fields of the observed computer system 130”); 
an unseen dataset” to mean generation of a new set of migration code.
Fabijancic teaches compiling migration model by machine learning but he does not explicitly teach determining a first portion of the one or more target computing devices based on at least the one or more transformation logic predicted using the first set of parameters; and initiating a transmission of the transformed source data to the first portion of the one or more target computing devices.
However in the same field of endeavor of joining labels for querying Ronen teaches determining a first portion of the one or more target computing devices based on at least the one or more transformation logic predicted using the first set of parameters (Jilani, Fig. 3 and col 11: 2-10 discloses predicting (confidence metric) to identify change/transformation of source data  “The AI engine 70 determines a change to the set 30 of data sources (e.g., addition of a data source to the set 30, removal of an existing data source in the set 30, and/or a schema change of an existing data source in the set 30) (block 152). Based on the determined change, the AI engine 70 attempts to determine DSS updates using a primary AI model (e.g., AI model 71, 72, or 74) (block 154)”; and further in col 11: 12-13 discloses determination of target (“ETL Engine”, “BI Engine” etc.) based on the prediction (confidence metric) “the AI engine 70 sends DSS update instructions to the ETL engine 44 and BI engine 80 based on the determined changes (block 158”); 
and initiating a transmission of the transformed source data to the first portion of the one or more target computing devices (Jilani, Fig. 3 and col 12: 21-21 “instances having different labels may be joined together to define a query that is useful in obtaining collective data which describes entities of different labels and potentially enables to distinguish therebetween.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the migration model trained by machine learning of Fabijancic into process of determining target device/s using prediction or confidence metric of Jilani to produce an expected result of migrating source data to appropriate target devices. The modification would be obvious because one of ordinary skill in the art would be motivated to transmit source data during a migration process to identified target devices where transformed source data is being used.

Regarding claim 16, Fabijancic and Jilani teach all the limitations of claim 15 and Jilani further teaches wherein the method further comprises: determining one or more prediction indices associated with the one or more transformation logic predicted using the first set of parameters Jilani, Fig. 5C and col 15: 34-40 discloses prediction indices (“PROBABILITY VALUE”) to identify change/transformation of source data where the parameter can be the likeliness of type of changes “Referring now to the actual data of FIG. 5C, what is shown is the probability of various DSS updates being performed based on a source change of “input columns.” The highest probability value is selected”); 
comparing the one or more prediction indices with a predetermined prediction threshold; determining at least one of the one or more prediction indices that are greater than the predetermined prediction threshold; determining a first subset of the first portion of source data with the at least one of the one or more prediction indices that are greater than the predetermined prediction threshold(Jilani, Fig. 3 and col 11: 9-12 discloses predicting (confidence metric/probability) to identify change/transformation of source data and comparing the prediction or probability with a threshold (element 156-158) “If that attempt is successful and updates are determined using the primary AI model which have a confidence metric above a predefined threshold (a “Yes” to block 156), the AI engine 70 sends DSS update instructions to the ETL engine 44 and BI engine 80 based on the determined changes (block 158)”); 
and automatically initiating the transmission of the first subset of the first portion of source data to the first portion of the one or more target computing devices based on at least determining that the first subset of the first portion of source data with the at least one of the one or more prediction indices that are greater than the predetermined prediction threshold(Jilani, Fig. 3 and col 11: 12-13 disclose if the prediction comparison (confidence metric/probability) is higher than a threshold then transmitting the updates/transformations (element 156-158)  “the AI engine 70 sends DSS update instructions to the ETL engine 44 and BI engine 80 based on the determined changes (block 158” aforementioned transmission of data based on user credentials can be applied to Fabijancic’s disclosed teachings of first subset of the .

Regarding claim 17, Fabijancic and Jilani teach all the limitations of claim 16 and Jilani further teaches wherein the method further comprises: determining at least one of the one or more prediction indices that are lesser than the predetermined prediction threshold (Jilani, Fig. 5C and col 15: 34-40 discloses prediction indices (“PROBABILITY VALUE”) and element 156-160 further discloses prediction/probability less than a threshold); 
determining a second subset of the first portion of source data with the at least one of the one or more prediction indices that are lesser than the predetermined prediction threshold(Jilani, Fig. 3 and element 156-160 further disclose determination of alternate updates (second subset of data) when prediction/probability less than a threshold “if updates are determined but they have a confidence metric that is below the predefined threshold (a “No” to block 156), then the AI engine 70 determines alternate DSS updates using a secondary AI model (the fail-safe AI model 76) (block 160)”); 
and generating a transmission request to initiate the transmission of the second subset of the first portion of the source data to a second subset of the first portion of the one or more target Page 31 of 34 ATTY DKT. NO. 9538US1.014033.3747computing devices based on at least determining that at least one of the one or more prediction indices that are lesser than the predetermined prediction threshold (Jilani, Fig. 3 and element 162 disclose sending transmission instruction of alternate updates (second subset of data) when “if updates are determined but they have a confidence metric that is below the predefined threshold (a “No” to block 156), …., and sends corresponding DSS update instructions to the ETL engine 44 and BI engine 80 based on the alternate DSS updates (block 162)” ; aforementioned transmission of data based on user credentials can be applied to Fabijancic’s disclosed teachings of second subset of the first portion of the source data to the second subset of the first portion of the one or more target computing devices).

Regarding claim 18, Fabijancic and Jilani teach all the limitations of claim 17 and Fabijancic further teaches wherein the method further comprises: transmitting control signals configured to cause a computing device associated with a user to display the transmission request(Fabijancic, para 0066 discloses an user interface for transmitting migration instructions “the migration automation manager 320 can be configured to receive a request via the user interface 328 to generate a strategy for migrating data from an identified source system two and identify destination system.”); electronically receiving, via the computing device, an indication authorizing the transmission request(Fabijancic, para 0066 discloses an user interface for transmitting migration instructions and here the examiner interprets “an indication authorizing the transmission request” as user input via user interface for data migration disclosed in para 0066 “the migration automation manager 320 can be configured to receive a request via the user interface 328 to generate a strategy for migrating data from an identified source system two and identify destination system.”); 
and initiating the transmission of the second subset of the first portion of the source data to the second subset of the first portion of the one or more target computing devices based on at least receiving the indication(Fabijancic, para 0066 discloses an user interface for transmitting migration instructions “the migration automation manager 320 can be configured to receive a request via the user interface 328 to generate a strategy for migrating data from an identified source system two and identify destination system.”; para 0066 further discloses identification of source and target data system and initiate data migration “The migration strategy generator 324 can use the retrieved and analysis information (including the generated data migration model) to generate the proposed sequence of operations for migrating data from the source system to the destination system”).

Claim 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fabijancic, Toni et al (PGPUB Document No. 20190108223), hereafter referred as to “Fabijancic”, in view of Jilani, Abdul Khader et al (US Patent No.  9910903), hereafter, referred to as “Jilani”, in view of Slezic. Stephen et al (PGPUB Document No. 20210265031), hereafter, referred to as “Slezic”.

Regarding claim 5, Fabijancic and Jilani teach all the limitations of claim 4 but they don’t explicitly teach wherein the at least one processing device is further configured to: transmit control signals configured to cause the computing device of the user to display an authentication request to verify an identity of the user in response to receiving the indication to authorize the transmission request; 
electronically receive, via the computing device, one or more authentication credentials from the user; validate the one or more authentication credentials received from the user; verify the identity of the user based on at least validating the one or more authentication credentials; 
and initiate the transmission of the second subset of the first portion of the source data to the second subset of the first portion of the one or more target computing devices based on at least verifying the identity of the user. 
However, in the same field of endeavor of data transmission by verifying user’s credentials Slezic teaches wherein the at least one processing device is further configured to: transmit control signals configured to cause the computing device of the user to display an authentication request to verify an identity of the user in response to receiving the indication to authorize the transmission request (Slezic, para 0072 discloses user credential authentication verification for data transmission “The user interface can request the user to enter his or her user credentials before permitting the user to transfer any medical data out of local storage 120. For example, the user interface may prompt the user with a login screen that requests the user to enter user credentials such as a username and a password”); 
electronically receive, via the computing device, one or more authentication credentials from the user; validate the one or more authentication credentials received from the user; verify the identity of the user based on at least validating the one or more authentication credentials(Slezic, para 0072 further discloses user credential are being verified and validated “In some embodiments, user authenticator 114 can be configured to compare the received user credentials against stored accounts information 112 to determine whether the user is permitted to transfer data portions”); 
and initiate the transmission of the second subset of the first portion of the source data to the second subset of the first portion of the one or more target computing devices based on at least verifying the identity of the user(Slezic, para 0073 further discloses data transfer process can be initiated upon user’s credential validation “if the user is authenticated by user authenticator 114, the user interface can be configured to display a graphical element that when selected by the user initiates a data transfer process.” ; aforementioned transmission of data based on user credentials can be applied to Fabijancic’s disclosed teachings of second subset of the first portion of the source data to the second subset of the first portion of the one or more target computing devices ). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the migration model trained by machine learning of Fabijancic and Jilani into user authentication mechanism of Slezic to produce an expected result of authorizing only authenticated users to initiate a migration process. The modification would be obvious because one of ordinary skill in the art would be motivated to restrict transmission of source data to target data based on user’s (migration initiator) credentials.

Regarding claim 12, Fabijancic and Jilani teach all the limitations of claim 11 but they don’t explicitly teach wherein the first apparatus is further configured to: transmit control signals configured to cause the computing device of the user to display an authentication request to verify an identity of the user in response to receiving the indication to authorize the transmission request; 
electronically receive, via the computing device, one or more authentication credentials from the user; validate the one or more authentication credentials received from the user; verify the identity of the user based on at least validating the one or more authentication credentials; 
and initiate the transmission of the second subset of the first portion of the source data to the second subset of the first portion of the one or more target computing devices based on at least verifying the identity of the user.
However, in the same field of endeavor of data transmission by verifying user’s credentials Slezic teaches wherein the first apparatus is further configured to: transmit control signals configured to cause the computing device of the user to display an authentication request to verify an identity of the user in response to receiving the indication to authorize the transmission request(Slezic, para 0072 discloses user credential authentication verification for data transmission “The user interface can request the user to enter his or her user credentials before permitting the user to transfer any medical data out of local storage 120. For example, the user interface may prompt the user with a login screen that requests the user to enter user credentials such as a username and a password”); 
electronically receive, via the computing device, one or more authentication credentials from the user; validate the one or more authentication credentials received from the user; verify the identity of the user based on at least validating the one or more authentication credentials(Slezic, para 0072 further  “In some embodiments, user authenticator 114 can be configured to compare the received user credentials against stored accounts information 112 to determine whether the user is permitted to transfer data portions”); 
and initiate the transmission of the second subset of the first portion of the source data to the second subset of the first portion of the one or more target computing devices based on at least verifying the identity of the user(Slezic, para 0073 further discloses data transfer process can be initiated upon user’s credential validation “if the user is authenticated by user authenticator 114, the user interface can be configured to display a graphical element that when selected by the user initiates a data transfer process.” ; aforementioned transmission of data based on user credentials can be applied to Fabijancic’s disclosed teachings of second subset of the first portion of the source data to the second subset of the first portion of the one or more target computing devices ).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the migration model trained by machine learning of Fabijancic and Jilani into user authentication mechanism of Slezic to produce an expected result of authorizing only authenticated users to initiate a migration process. The modification would be obvious because one of ordinary skill in the art would be motivated to restrict transmission of source data to target data based on user’s (migration initiator) credentials.

 wherein the method further comprises: transmitting control signals configured to cause the computing device of the user to display an authentication request to verify an identity of the user in response to receiving the indication to authorize the transmission request; electronically receiving, via the computing device, one or more authentication credentials from the user; validating the one or more authentication credentials received from the user; verifying the identity of the user based on at least validating the one or more authentication credentials; and initiating the transmission of the second subset of the first portion of the source data to the second subset of the first portion of the one or more target computing devices based on at least verifying the identity of the user.
However, in the same field of endeavor of data transmission by verifying user’s credentials Slezic teaches wherein the method further comprises: transmitting control signals configured to cause the computing device of the user to display an authentication request to verify an identity of the user in response to receiving the indication to authorize the transmission request(Slezic, para 0072 discloses user credential authentication verification for data transmission “The user interface can request the user to enter his or her user credentials before permitting the user to transfer any medical data out of local storage 120. For example, the user interface may prompt the user with a login screen that requests the user to enter user credentials such as a username and a password”); 
electronically receiving, via the computing device, one or more authentication credentials from the user; validating the one or more authentication credentials received from the user; verifying the identity of the user based on at least validating the one or more authentication credentials(Slezic, para 0072 further discloses user credential are being verified and validated “In some embodiments, user authenticator 114 can be configured to compare the received user credentials against stored accounts information 112 to determine whether the user is permitted to transfer data portions”); 
and initiating the transmission of the second subset of the first portion of the source data to the second subset of the first portion of the one or more target computing devices based on at least verifying the identity of the user(Slezic, para 0073 further discloses data transfer process can be initiated upon user’s credential validation “if the user is authenticated by user authenticator 114, the user interface can be configured to display a graphical element that when selected by the user initiates a data transfer process.” ; aforementioned transmission of data based on user credentials can be applied to Fabijancic’s disclosed teachings of second subset of the first portion of the source data to the second subset of the first portion of the one or more target computing devices ).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the migration model trained by machine learning of Fabijancic and Jilani into user authentication mechanism of Slezic to produce an expected result of authorizing only authenticated users to initiate a migration process. The modification would be obvious because one of .

Claim 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fabijancic, Toni et al (PGPUB Document No. 20190108223), hereafter referred as to “Fabijancic”, in view of Jilani, Abdul Khader et al (US Patent No.  9910903), hereafter, referred to as “Jilani”, in view of Suthar, Prakash et al (PGPUB Document No. 20200134441), hereafter, referred to as “Suthar”.

Regarding claim 6, Fabijancic and Jilani teach all the limitations of claim 1 and Fabijancic further teaches wherein the at least one processing device is further configured to: electronically retrieve a third portion of source data from the one or more source computing devices; electronically retrieve a third portion of target data from the one or more target computing devices, wherein the third portion of target data comprises the third portion of source data that is transformed (Fabijancic, Fig. 2 and para 0041 disclose source/destination data are being retrieved to infer the data transforming in target device based on comparison (this process can be followed for any data portion such first, second or third as migration model is being built by identifying change or transformation; therefore, model would be trained based on third portion of dataset)  “Data retrieved from the source system for a given aspect of the data model can be compared to data associated with the given aspect of the data model that is written to the destination system. Data manipulation operations can be inferred for transforming the retrieved data into the data that is written to the destination system for the given aspect of the data model.” ) using the one or more transformation logic (Fabijancic, para 0041 discloses data transformation logic or manipulation operations are being inferred “Data manipulation operations can be inferred for transforming the retrieved data into the data that is written to the destination system for the given aspect of the data model.”); 
generate a test dataset based on at least the third portion of source data, the third portion of target data, and the one or more transformation logic used to transform the third portion of source data to third portion of target data (Fabijancic, element 230-240 of Fig. 2 and para 0046 disclose generating “MIGRATION CODE” for training data set to train up the migration models so that they can be used for other data migration “The migration code can comprise executable instructions that, when executed by a processor, migrating at least part of the data stored in the second source computer system to the second destination computer system. ”); 
predict, using the first set of parameters, the one or more transformation logic used to transform the third portion of source data to the third portion of target data (Fabijancic, para 0031 discloses a trained migration model can predict association or correlation between entities/field (parameters); therefore parameters can be used for predicting source data & transformed source data for their relationships  “supervised and/or unsupervised machine learning techniques can be used to predict correlations between data entities and/or data entity fields and aspects of the data model. For example, classification and/or clustering algorithms can be used to predict associations between the data model and data entities and/or data entity fields of the observed computer system 130”); 
electronically receive one or more ground truth values; Page 26 of 34 ATTY DKT. NO. 9538US1.014033.3747compare the one or more transformation logic predicted to be used to transform the third portion of source data to the third portion of target data with the one or more ground truth values; and determine a prediction accuracy associated with the first set of parameters.
However in the same field of endeavor of predication on data using machine learning Suthar teaches electronically receive one or more ground truth values; Page 26 of 34ATTY DKT. NO. 9538US1.014033.3747compare the one or more transformation logic predicted to be used to transform the third portion of source data to the third portion of target data with the one or more ground truth values (Suthar, para 0014 disclose comparing the predicted value with ground truth values or actual values “the operation includes generating a predicted value for the second data point, based on processing data points in the first cluster using a first machine learning model, and computing a deviation between the predicted value for the second data point and an actual value for the second data point.”); 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0058) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “ground truth values” to mean actual values, which can be compared against predicted values generated by machine learning algorithm to determine the accuracy of predicted values.
and determine a prediction accuracy associated with the first set of parameters (Suthar, para 0014 discloses accuracy or deviation determination between predicted and actual values “and computing a deviation between the predicted value for the second data point and an actual value for the second data point. Upon determining that the deviation exceeds a first predefined threshold……”: ). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the migration model trained by machine learning of Fabijancic and Jilani into determined accuracy of predicted parameters of Suthar to produce an expected result of mapping and matching transformed data with confidence. The modification would be obvious because one of ordinary skill in the art would be motivated to transmit source data to target data based on the accuracy of entity/field matching during a migration process.

Regarding claim 13, Fabijancic and Jilani teach all the limitations of claim 8 and Fabijancic further teaches wherein the first apparatus is further configured to: electronically retrieve a third portion of source data from the one or more source computing devices; electronically retrieve a third portion of target data from the one or more target computing devices, wherein the third portion of target data comprises the third portion of source data that is transformed (Fabijancic, Fig. 2 and para 0041 disclose source/destination data are being retrieved to infer the data transforming in target device based on comparison (this process can be followed for any data portion such first, second or third as migration model is being built by identifying change or transformation; therefore, model would be trained based on third portion of dataset)  “Data retrieved from the source system for a given aspect of the data model can be compared to data associated with the given aspect of the data model that is written to the destination system. Data manipulation operations can be inferred for transforming the retrieved data into the data that is written to the destination system for the given aspect of the data model.” ) using the one or more transformation logic(Fabijancic, para 0041 discloses data transformation logic or manipulation operations are being inferred “Data manipulation operations can be inferred for transforming the retrieved data into the data that is written to the destination system for the given aspect of the data model.”); Page 29 of 34 
ATTY DKT. NO. 9538US1.014033.3747generate a test dataset based on at least the third portion of source data, the third portion of target data, and the one or more transformation logic used to transform the third portion of source data to third portion of target data (Fabijancic, element 230-240 of Fig. 2 and para 0046 disclose generating “MIGRATION CODE” for training data set to train up the migration models so that they can be used for other data migration “The migration code can comprise executable instructions that, when executed by a processor, migrating at least part of the data stored in the second source computer system to the second destination computer system. ”); 
predict, using the first set of parameters, the one or more transformation logic used to transform the third portion of source data to the third portion of target data(Fabijancic, para 0031 discloses a trained migration model can predict association or correlation between entities/field (parameters); therefore parameters can be used for predicting source data & transformed source data for their relationships  “supervised and/or unsupervised machine learning techniques can be used to predict correlations between data entities and/or data entity fields and aspects of the data model. For example, classification and/or clustering algorithms can be used to predict associations between the data model and data entities and/or data entity fields of the observed computer system 130”); 
But they don’t explicitly teach electronically receive one or more ground truth values; compare the one or more transformation logic predicted to be used to transform the third portion of source data to the third portion of target data with the one or more ground truth values; and determine a prediction accuracy associated with the first set of parameters.
However in the same field of endeavor of predication on data using machine learning Suthar teaches electronically receive one or more ground truth values; compare the one or more transformation logic predicted to be used to transform the third portion of source data to the third portion of target data with the one or more ground truth values (Suthar, para 0014 disclose comparing the predicted value with ground truth values or actual values “the operation includes generating a predicted value for the second data point, based on processing data points in the first cluster using a first machine learning model, and computing a deviation between the predicted value for the second data point and an actual value for the second data point.”); 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0058) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “ground truth values” to mean actual values, which can be compared against predicted values generated by machine learning algorithm to determine the accuracy of predicted values.
and determine a prediction accuracy associated with the first set of parameters (Suthar, para 0014 discloses accuracy or deviation determination between “and computing a deviation between the predicted value for the second data point and an actual value for the second data point. Upon determining that the deviation exceeds a first predefined threshold……”: ). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the migration model trained by machine learning of Fabijancic and Jilani into determined accuracy of predicted parameters of Suthar to produce an expected result of mapping and matching transformed data with confidence. The modification would be obvious because one of ordinary skill in the art would be motivated to transmit source data to target data based on the accuracy of entity/field matching during a migration process.

Regarding claim 20, Fabijancic and Jilani teach all the limitations of claim 15 and Fabijancic further teaches wherein the method further comprises: electronically retrieving a third portion of source data from the one or more source computing devices; electronically retrieving a third portion of target data from the one or more target computing devices, wherein the third portion of target data comprises the third portion of source data that is transformed (Fabijancic, Fig. 2 and para 0041 disclose source/destination data are being retrieved to infer the data transforming in target device based on comparison (this process can be followed for any data portion such first, second or third as migration model is being built by identifying change or transformation; therefore, model would be trained based on third portion of dataset)  “Data retrieved from the source system for a given aspect of the data model can be compared to data associated with the given aspect of the data model that is written to the destination system. Data manipulation operations can be inferred for transforming the retrieved data into the data that is written to the destination system for the given aspect of the data model.” ) using the one or more transformation logic (Fabijancic, para 0041 discloses data transformation logic or manipulation operations are being inferred “Data manipulation operations can be inferred for transforming the retrieved data into the data that is written to the destination system for the given aspect of the data model.”); Page 32 of 34 
ATTY DKT. NO. 9538US1.014033.3747generating a test dataset based on at least the third portion of source data, the third portion of target data, and the one or more transformation logic used to transform the third portion of source data to third portion of target data (Fabijancic, element 230-240 of Fig. 2 and para 0046 disclose generating “MIGRATION CODE” for training data set to train up the migration models so that they can be used for other data migration “The migration code can comprise executable instructions that, when executed by a processor, migrating at least part of the data stored in the second source computer system to the second destination computer system. ”); 
predicting, using the first set of parameters, the one or more transformation logic used to transform the third portion of source data to the third portion of target data (Fabijancic, para 0031 discloses a trained migration model can predict association or correlation between entities/field (parameters); therefore parameters can be used for predicting source data & transformed source data for their relationships  “supervised and/or unsupervised machine learning techniques can be used to predict correlations between data entities and/or data entity fields and aspects of the data model. For example, classification and/or clustering algorithms can be used to predict associations between the data model and data entities and/or data entity fields of the observed computer system 130”); 
But they don’t explicitly teach electronically receiving one or more ground truth values; comparing the one or more transformation logic predicted to be used to transform the third portion of source data to the third portion of target data with the one or more ground truth values; and determining a prediction accuracy associated with the first set of parameters.
However in the same field of endeavor of predication on data using machine learning Suthar teaches electronically receiving one or more ground truth values; comparing the one or more transformation logic predicted to be used to transform the third portion of source data to the third portion of target data with the one or more ground truth values (Suthar, para 0014 disclose comparing the predicted value with ground truth values or actual values “the operation includes generating a predicted value for the second data point, based on processing data points in the first cluster using a first machine learning model, and computing a deviation between the predicted value for the second data point and an actual value for the second data point.”); 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0058) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “ground truth values” to mean actual values, which can be compared against predicted values generated by machine learning algorithm to determine the accuracy of predicted values.
and determining a prediction accuracy associated with the first set of parameters (Suthar, para 0014 discloses accuracy or deviation determination between predicted and actual values “and computing a deviation between the predicted value for the second data point and an actual value for the second data point. Upon determining that the deviation exceeds a first predefined threshold……”: ). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the migration model trained by machine learning of Fabijancic and Jilani into determined accuracy of predicted parameters of Suthar to produce an expected result of mapping and matching transformed data with confidence. The modification would be obvious because one of ordinary skill in the art would be motivated to transmit source data to target data based on the accuracy of entity/field matching during a migration process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US Publication No. US20110289025, discloses generating training dataset for classifier. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAH A DAUD/Examiner, Art Unit 2164